Citation Nr: 0635762	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a sinus condition.  

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for gastritis.  

5.  Entitlement to service connection for cataracts.  

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for a 
sinus condition, coronary artery disease, status post 
coronary artery bypass graft, arthritis, gastritis, 
cataracts, and chronic obstructive pulmonary disease.  
 
In an undated letter the veteran appears to have revoked the 
power of attorney (POA) appointing the Disabled American 
Veterans (DAV) as his accredited representative.  An 
appellant may revoke, in writing, a POA at any time prior to 
expiration of the period allowed for changing a 
representative following notification to the veteran that an 
appeal has been certified to the Board.  38 C.F.R. § 20.607 
(2006).  Despite this letter of record, DAV has continued to 
represent the veteran, submitting evidence and argument on 
his behalf throughout the appeal.  As such, DAV is listed as 
the representative on the first page of this decision.  

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1943 to July 1943.  

2.  The Social Security Death Index reveals that the veteran 
died in October 2005.  

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


